NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ALONZO GUTIERREZ,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-1688
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Charles Sniffen,
Judge.

Alonzo Gutierrez, pro se.


PER CURIAM.

             Affirmed. See Martinez v. State, 211 So. 3d 989 (Fla. 2017); Daniel v.

State, 935 So. 2d 1240 (Fla. 2d DCA 2006); Steward v. State, 931 So. 2d 133 (Fla. 2d

DCA 2006).



KHOUZAM, MORRIS, and LUCAS, JJ., Concur.